Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of invention I, claims 1-3, in the reply filed on 8/18/22 is acknowledged. Claims 7-10, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (II, III), there being no allowable generic or linking claim. 

Title of the Invention

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (WO 2015133585 A1).

Regarding claim 1, Iida discloses a harvester (combine 1) that includes a harvesting device for harvesting a crop in a field and a traveling device (traveling unit 4), and that is capable of performing traveling harvesting in which the crop in the field is harvested with use of the harvesting device while traveling with use of the traveling device, the harvester comprising: 
a crop tank (grain tank 15) configured to store the crop harvested by the harvesting device; 
a crop amount detection unit (detection unit 30) configured to indicate an amount the crop stored in the crop tank; 
a maximum crop amount calculation unit (43) configured to calculate a maximum crop amount (upper limit amount W (liters)), which is a value that indicates an amount of the crop at a maximum storage amount of the crop tank; 
a unit harvest crop amount calculation unit (43) configured to calculate a unit harvest crop amount, which is an amount of the crop harvested per unit of harvest-travel distance (page 17 lines 34-36, the unit yield Y is the crop yield per unit travel distance of the airframe 2); and 
a maximum travel distance calculation unit (limit distance calculation means 43) configured to calculate a maximum travel distance (L(t)), which is a maximum distance that can be traveled during the traveling harvesting before the amount of the crop stored in the crop tank reaches the maximum storage amount, based on the storage crop amount detected by the crop amount detection unit, the maximum crop amount calculated by the maximum crop amount calculation unit, and the unit harvest crop amount calculated by the unit harvest crop amount calculation unit (page 17 lines 28-31, The limit distance calculation means 43 calculates a limit distance L (t) that the machine body 2 can travel before the amount of stored grains in the Glen tank 15 reaches the upper limit amount W).

 Iida does not disclose wherein the crop amount detection unit is a weight detection unit, wherein the maximum crop amount calculation unit is a maximum weight calculation unit, or wherein the crop amount is the weight of the crop. 
In an alternative embodiment, Iida discloses a weight detection unit (140) that detects a storage weight, which is a value that indicates a weight of the crop stored in the crop tank (page 5 lines 28-29, storage amount detection means 140 can be configured by a weight sensor).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Iida with a weight detection unit as taught by the alternative embodiment, resulting in a harvester having a maximum weight calculation unit, in view of the teaching by Iida that it is known in the art to determine an amount of crop using either volume or weight. 

Regarding claim 2, Iida discloses the harvester according to claim 1, further comprising: 
an accumulation height detection unit (31a, 31b) configured to detect an accumulation height of the crop stored in the crop tank, 
wherein the maximum weight calculation unit calculates the maximum weight based on the storage weight detected by the weight detection unit and the accumulation height detected by the accumulation height detection unit.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iida (WO 2015133585 A1) in view of Adam (EP 2944178 A1).

Regarding claim 3, Iida discloses the harvester according to claim 1. 
Iida does not disclose a moisture detection unit configured to detect a moisture content of the crop harvested by the harvesting device, wherein the maximum weight calculation unit calculates the maximum weight based on the moisture content detected by the moisture detection unit.
In the same field of endeavor, Adam discloses a moisture detection unit (a sensor, page 6 line 37), and wherein a fill level of a grain tank is calculated using moisture to account to varying crop densities (page 6 lines 35-38, it is preferably provided that the evaluation device 30 calculates the fill level based on a Erntegutparameter [crop parameter], which is preferably a Erntegutart [crop type] or a Erntegutfeuchte [crop moisture]. The Erntegutart or crop moisture can either automatically by a corresponding Detected sensor and the evaluation device 30 are provided or based on a manual input of an operator). 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Iida with a moisture detection unit, as disclosed by Adam, in view of the teaching by Ada that it is known in the art to determine the capacity of a grain tank using crop moisture.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110213531 A1 teaches calculating the remaining distance a harvester can travel to reach full grain bin capacity. US 9372109 B2 teaches calculating crop yield using four variables include volume, temperature, moisture, and test weight (density) of the harvested crop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         


/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671